DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 8, 10 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 10 and 11) recite: “sharing said graphics processor”.  The examiner is unclear which processor from each computer blade is being referred to by the “said graphics processor”, since each computer blade hosts a graphics processor.

Claim 8 recite: “star connection”.  The term “star connection” is ambiguous.  The examiner is unclear how the term should/can be interpreted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (Pub 20160328272) (hereafter Ahmed).

As per claim 1, Ahmed teaches:
A distributed system for displaying a content comprising: 
a plurality of computer blades, interconnected with each other, each computer blade hosting a graphics processor; ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in 
a plurality of virtualized operating systems run by an hypervisor and sharing said graphics processor; and ([Paragraph 80], Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.)
a plurality of display devices, each computer blade being connected directly to a set of display devices including a part of the plurality of display devices, all computer blades being connected to all the display devices wherein ([Paragraph 82], In an exemplary embodiment, multiple separate screens such as cluster display 426 can be provided with the system such that each screen contains graphical output from one or more of the domains 408-414.  [Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment.)
each virtualized operating system runs a global compositor instance and at least one application; and ([Paragraph 95], the native HMI domain 412 includes a graphics and compositor component 450. Graphics and compositor component 450 generally serves to combine frame buffer information (i.e., graphic data) provided to it by the other domains (e.g., 408, 410, 414) and/or generated by itself (i.e., on native HMI domain 412).  Native HMI domain 412 is shown to include a frame buffer ("FB") video module 452 while the other domains each contain a frame buffer client module (i.e., FB clients 454, 456, 458).  [Paragraph 11], the rendering core includes a compositor configured to receive the identified pieces of the tasks from the plurality of framebuffers and to generate a display task by assembling the identified pieces…  [Paragraph 126], Still referring to FIG. 9A, system 900 is shown to include a high reliability rendering core 915 (e.g., a Linux rendering core) and a cloud software rendering core 917. Rendering cores 915-917 may include a plurality of remote procedure call (RPC) endpoints (e.g., an infotainment RPC endpoint, a driver information RPC endpoint, an Android RPC endpoint, an ADAS RPC endpoint, etc.). Each RPC endpoint may be configured to manage tasks for a particular domain.  [Paragraph 127], In an exemplary embodiment, cloud domain 909 may have a different software rendering core 917, as the applications of cloud domain 909 may be configured differently from the other applications more directly associated with the vehicle.)
the global compositor instance of a first virtualized operating system transmits a graphical output to a display device driven by a second virtualized operating system, via the global compositor instance of said second virtualized operating system, so that an application content from an application run by said first virtualized operating system is displayed on said second display device. ([Paragraph 100], Each guest operating system or domain therefore prepares its own graphical content (e.g., a music player application prepares its video output) and this graphical content is provided to the compositor for placing the various graphics content from the various domain at the appropriate position on the combined graphics display output. Referring to cluster display 426, for example, applications on high reliability domain 408 may create graphics for spaces A on the display 426. Such graphics content may be provided to FB client 454 and then to FB video 452 via shared memory 424.  [Paragraph 101], Graphics content from the infotainment domain can be generated by applications running on that domain. The domain can populate FB client 456 with such information and provide the frame buffer content to FB video 452 via shared memory 424. With frame buffer content from domain 408 and 410, the compositor can cause the display of the combined scene on cluster display 426.)

As per claim 2, rejection of claim 1 is incorporated:
Ahmed teaches wherein each virtualized operating system runs an application proxy instance as an intermediary between the at least one application and the global compositor instance of said virtualized operating system. ([Paragraph 125], In some embodiments, the applications pass tasks to a 

As per claim 3, rejection of claim 1 is incorporated:
Ahmed teaches wherein the global compositor instance of said second virtualized operating system forwards the graphical output to the global compositor instance of a third virtualized operating system so that the application content is displayed on a third display device driven by said third virtualized operating system. ([Paragraph 125], In some embodiments, the applications pass tasks to a proxy (e.g., an OpenGL proxy as shown) (step 1). For example, the infotainment domain 901, android domain 903, driver information domain 905, ADAS domain 907, and cloud domain 909 are each shown passing tasks to an 

As per claim 4, rejection of claim 1 is incorporated:
Ahmed teaches wherein the first virtualized operating system and the second virtualized operating system are hosted by two different computer blades. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as 

As per claim 5, rejection of claim 1 is incorporated:
Ahmed teaches wherein the first virtualized operating system and the second virtualized operating system are hosted by the same computer blade. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices 

As per claim 6, rejection of claim 5 is incorporated:
Ahmed teaches wherein the second virtualized operating system and a third virtualized operating system are hosted by two different computer blades. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc.  [Paragraph 80], In some embodiments, multi-core processing environment 400 includes a multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., 

As per claim 7, rejection of claim 5 is incorporated:
Ahmed teaches wherein the second virtualized operating system and a third virtualized operating system are hosted by the same computer blade. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  

As per claim 8, rejection of claim 1 is incorporated:
Ahmed teaches wherein the computer blades are interconnected to each other through a peripheral component providing a star connection. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing 

As per claim 9, rejection of claim 1 is incorporated:
Ahmed teaches wherein the computer blades are interconnected to each other by direct links. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., 

As per claim 10, this is a vehicle claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale. 

As per claim 11, this is a non-transitory computer readable medium claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196